Citation Nr: 1144726	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  04-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's TDIU claim was remanded in April 2010 for initial adjudication, and then again in February 2011 because it was inextricably intertwined with other increased rating claims being remanded.  The rating claims have since been adjudicated and now the TDIU claim is before the Board.  Though the Board regrets further delay of the Veteran's claim for TDIU, additional development is warranted, so it must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(a) (2011).  In determining whether the Veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the Veteran is service connected for Type II Diabetes Mellitus (20%), peripheral neuropathy, left upper extremity (20%), peripheral neuropathy, right lower extremity (10%), peripheral neuropathy, left lower extremity (10%), and retinopathy (10%).  His combined rating is 60%.  

The Board notes that the Veteran's disabilities all are of common etiology, namely, they are all associated with his service-connected diabetes mellitus.  Under 38 C.F.R. § 4.16(a), for the purpose of determining whether a Veteran has a single disability which is 60 percent disabling, disabilities resulting from common etiology may be considered to be a single disability.  He, therefore, meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU.  

The record reflects that the Veteran worked as an air conditioner repairman before experiencing stroke-like symptoms in 2002.  Later records reflect that he has been "unable to work since his stroke."  See March 2004 VA outpatient records.  The Board recognizes that the Veteran is not service-connected for stroke, so this evidence, in and of itself, does not raise the claim for TDIU.  However, more recent records do suggest that the Veteran may, in fact, be unable to obtain substantially gainful employment due to service-connected disabilities.  In particular, a December 2008 VA examiner noted that the Veteran is not working due to left upper and lower extremity weakness.  The Board again observes that the Veteran is service-connected for peripheral neuropathy of the left upper and lower extremities.  And, in June 2011, a VA physician opined that the Veteran's extremity weakness is as likely as not related to the service-connected diabetes.  

Also, in an August 2010 VA eye examination report, the examiner stated that the Veteran's vision difficulty, which is a manifestation of his diabetic retinopathy has a "significant effect" on his occupational ability.  The examiner went on to say that "with his visual decline, the ability to perform his previous job would be difficult due to the mild blur in each eye."  The examiner also opined that due to the "diabetes mellitus and its complications of peripheral neuropathy and residuals of CVA, [the Veteran] is not able to sustain a strenuous job as for example his job on air conditioners.  He is probably able to sustain a desk job for a limited amount of hours during a day with multiple rest breaks in between."  

Thus, the evidence establishes that the Veteran's service-connected diabetes,  peripheral neuropathy, and retinopathy play a role in precluding the employment that he had historically performed, and also contribute to impairment of his ability to maintain a substantially gainful occupation doing sedentary work.  

As noted above, there is medical evidence indicating that the Veteran may in fact be unemployable due to his service-connected disabilities.  However, it is unclear if he would be unemployable based solely on the service-connected disabilities.  It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  A remand to obtain an opinion is required.  

Also, the claims file shows that the Veteran received disability benefits from the Social Security Administration.  See statement from Veteran dated in August 2011.  All records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained. See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration  decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2)  (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security Administration  (SSA) records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim. 

2.  Obtain a retrospective medical opinion in order to fill the gap in the medical evidence of record.  In particular, a VA examiner should look at the Veteran's medical condition as a whole, consider only the Veteran's service connected disabilities, and then opine as to whether the clinical signs and manifestations associated with the Veteran's service-connected diabetes and associated disabilities made him unable to obtain or retain substantially gainful employment, in light of his education and experience, at any time during this claim.

The examiner should set forth all findings, together with the complete rationale for any opinion or comments 
expressed, in a printed report. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded an appropriate period of time to respond, before the claims file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


